                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF OKLAHOMA

THE CHEROKEE NATION,                               )
a federally-recognized Indian tribe,               )
THE CHICKASAW NATION, a                            )
federally-recognized Indian tribe, and             )
THE CHOCTAW NATION,                                )
a federally-recognized Indian tribe,               )
                                                   )
                       Plaintiffs,                 )
                                                   )
THE CITIZEN POTAWATOMI NATION,                     )
a federally-recognized Indian tribe,               )
THE MUSKOGEE (CREEK) NATION,                       )
a federally recognized Indian tribe, THE           )
QUAPAW NATION, a federally recognized )
Indian tribe, THE DELAWARE NATION,                 )
a federally recognized Indian tribe, THE           )
COMANCHE NATION, a federally                       )
recognized Indian tribe, THE PONCA TRIBE )
OF INDIANS OF OKLAHOMA, a federally )
Recognized Indian tribe, THE SEMINOLE              )
NATION, a federally recognized Indian tribe, )
and THE OTOE-MISSOURIA TRIBE, a                    )
federally recognized Indian tribe,                 )
                                                   )
                       Plaintiffs-in-Intervention, )
                                                   )
v.                                                 )   No. CIV-19-1198-D
                                                   )
J. Kevin Stitt, in his official capacity as the    )
Governor of the State of Oklahoma,                 )
                                                   )
                       Defendant.                  )
                                                   )

 PLAINTIFFS THE CHEROKEE NATION’S, CHICKASAW NATION’S, AND
 CHOCTAW NATION’S AND PLAINTIFFS-IN-INTERVENTION MUSCOGEE
  (CREEK) NATION’S AND CITIZEN POTAWATOMI NATION’S BRIEF IN
  OPPOSITION TO MOTIONS FOR PERMISSIVE INTERVENTION BY THE
  UNITED KEETOOWAH BAND OF CHEROKEE INDIANS IN OKLAHOMA
                AND THE KIALEGEE TRIBAL TOWN
       Plaintiffs the Cherokee Nation, the Chickasaw Nation, and the Choctaw Nation, and

Plaintiffs-in-Intervention the Muscogee (Creek) Nation and Citizen Potawatomi Nation

(collectively, “Plaintiffs”) file this combined response to the motions by the United

Keetoowah Band of Cherokee Indians in Oklahoma (“UKB”) and the Kialegee Tribal

Town (“Kialegee”) for permissive intervention under Fed. R. Civ. P. 24(b)(1)(B). See ECF

Nos. 56, 59 (collectively, “Motions”). The Motions should be denied because UKB and

Kialegee lack justiciable claims that can be brought in this Court, since UKB lacks a valid

Compact that would give rise to a cause of action and neither UKB nor Kialegee faces any

ongoing violations of federal rights by the Defendant.

                                         FACTS

       The Plaintiffs and other Plaintiffs-in-Intervention (as well as pending intervenor,

see ECF No. 55) (collectively, “Plaintiffs and Intervenors”), are Tribes in Oklahoma that

operate class III gaming in Oklahoma – or are now completing development of class III

gaming projects in Oklahoma slated to open within weeks or months – pursuant to Indian

Gaming Regulatory Act (“IGRA”) Compacts approved by the Secretary of the Interior

(“Secretary”). The Secretary’s approval must be obtained for a Compact to be valid. 25

U.S.C. § 2710(d)(3)(B). No tribe can conduct class III gaming unless it is a party to a

tribal-state gaming compact approved by the Secretary and that gaming is conducted in

conformance with the compact. 25 U.S.C. § 2710(d)(a)(C). Tribal-state compacts are

effective when the Secretary publishes notice in the Federal Register that it has been

approved. 25 U.S.C. § 2710(d)(3)(b).

                                            2
                                                                                     162181-1
      Since they have been approved by the Secretary, the Plaintiffs’ and Intervenors’

Compacts have the force of federal law, id. § 2710(d)(2)(C); accord Citizen Potawatomi

Nation v. Oklahoma, 881 F.3d 1226, 1239 n.17 (10th Cir. 2018) (quoting Cabazon Band

of Mission Indians v. Wilson, 124 F.3d 1050, 1056 (9th Cir. 1997)), and vest each

compacting Tribe with rights protected by federal law, including the right to automatic

renewal that is expressly set forth in Compact Part 15.B, which is central to the dispute

between the parties.

      UKB and Kialegee are critically differently positioned from the Plaintiffs and

Intervenors. UKB has not entered into a compact that has been approved by the Secretary.

See ECF No. 56 ¶ 1. Kialegee alleges both that it has entered a compact approved by the

Secretary and that it has entered into a compact that has not been approved. See ECF No.

59-1 ¶¶ 3, 12, at 2, 3. Furthermore, neither UKB nor Kialegee conducts class III gaming,

as admitted in their Motions and proposed Complaints, see ECF No. 56 ¶ 3, at 2; ECF No.

56-1 ¶ 11, at 3; ECF No. 59-1 ¶ 11, at 3, and are not developing any gaming projects.

      UKB and Kialegee’s interests in this litigation are also starkly different from those

of the Plaintiffs and Intervenors. Both UKB and Kialegee have signed the “extensions”

that the Defendant purported to offer to gaming tribes on or about December 18, 2019. See

ECF No. 38, ¶¶ 48-49, at 16; Sheri Gourd, UKB Signs Gaming Extension with State,

Tahlequah Daily Press (Jan. 2, 2020), https://www.tahlequahdailypress.com/news/ukb-

signs-gaming-extension-with-state/article_ceb99330-0c94-5bd4-b863-

aad615bd8c5a.html. After UKB and Kialegee signed the purported “extension,” the

Defendant stated “I appreciate the honesty and boldness of the Kialegee Tribal Town and

                                            3
                                                                                     162181-1
the United Keetoowah Band of Cherokee Indians, who recognize the Jan. 1, 2020

expiration in the Model Gaming Compact and have signed on to the eight-month extension

generously offered by the state . . . . These extensions will enable the parties to negotiate a

compact that better accounts for the differing needs of tribes throughout the state and the

state’s interests in preserving the substantial exclusivity without a cloud of legal

uncertainty.” Randy Ellis, Tribes Sue Gov. Stitt Over Renewal of Gaming Compacts,

Oklahoman (Jan. 1, 2020), https://oklahoman.com/article/5651214/tribes-sue-gov-keven-

stitt-over-renewal-of-gaming-compacts.

                                STANDARD OF REVIEW

       Permissive intervention may be permissible where a party “has a claim or defense

that shares with the main action a common question of law or fact.” Fed. R. Civ. P.

24(b)(1)(B). Additionally, a party is only entitled to permissively intervene where “the

district court possess[es] independent jurisdiction over the intervenor's claim.” Grace

United Methodist Church v. City of Cheyenne, 451 F.3d 643, 673 (10th Cir. 2006) (citing,

inter alia, United States v. Martin, 267 F.2d 764 (10th Cir. 1959)).

                                       ARGUMENT

       Neither UKB nor Kialegee has a cognizable claim in this case, so the Court lacks

independent jurisdiction over UKB and Kialegee’s complaints and their motions for

permissive intervention should be denied.

       The Plaintiffs have sought a declaratory judgment of the legal effect of the “shall

automatically renew” clause of Part 15.B. of the Compact that the State of Oklahoma

(“State”) offered to federally recognized Indian Tribes in 2004 and that Plaintiffs and

                                              4
                                                                                         162181-1
Intervenors accepted. The Court’s jurisdiction in this case arises from 28 U.S.C. §§ 1331

and 1362, because the Plaintiffs’ and Intervenors’ rights arise under their Compact and

IGRA, and Ex Parte Young, 209 U.S. 123 (1908), which provides an exception to state

sovereign immunity for claims for prospective relief against the actions of a state official

who is violating the Plaintiffs’ and Intervenors’ rights held under federal law.

       Unlike the Plaintiffs and Intervenors, UKB has not entered into a compact that has

been approved by the Secretary. UKB Mot. ¶ 1, at 2, ECF No. 56, at 2. UKB thus has no

federal law rights at issue here and has no claim over which the Court can exercise

jurisdiction. It is unclear from the allegations of its proposed complaint whether Kialegee

has entered into a valid compact, but its Complaint indicates it has not.

       Even if both UKB and Kialegee had entered into valid compacts, their rights are not

currently being violated by the Governor and therefore the narrow doctrine of Ex Parte

Young does not apply. Buchwald v. Univ. of N.M. Sch. of Med., 159 F.3d 487, (10th Cir.

1998) (Ex Parte Young is a “narrow” exception only available to enjoin an “ongoing

violation of federal law”). After the Governor signed the purported “extension” agreement

with UKB and Kialegee, he affirmatively disclaimed any intent to interfere with any rights

they may hold to engage in gaming. His public statements show that he is excluding them

from his claims that have cast a cloud of uncertainty over class III gaming in Oklahoma.

See Ellis, Tribes Sue Gov. Kevin Stitt Over Renewal of Gaming Compacts. Indeed, neither

UKB nor Kialegee actually argue the Governor is violating their rights. And, tellingly,

neither UKB nor Kialegee actually request any specific relief against the Governor, or any

relief that would resolve the status of their rights at all. They request only that the Court

                                             5
                                                                                       162181-1
issue a declaration: stating that they are tribes that may game under IGRA; restating the

Compact’s terms; acknowledging a dispute exists; and acknowledging the dispute must be

resolved before they can conduct IGRA gaming. See ECF No. 56-1, ¶ 17, at 4-5; ECF No.

59-1, ¶ 17, at 4-5.

       Finally, because UKB and Kialegee do not conduct gaming pursuant to an IGRA

Compact and are not developing any projects to engage in gaming that rely on a Compact

for financing or development. Therefore, the Governor’s actions, even if they did apply to

UKB and Kialegee, have not affected them in any way.

       Neither UKB nor Kialegee have a valid claim over which this Court has jurisdiction

that would justify intervention. Therefore, the Plaintiffs respectfully request that neither

tribe be permitted to intervene in this matter.

Dated: February 18, 2020                   By: /s/ Robert H. Henry
                                               Robert H. Henry, OBA No. 4111
                                               512 N. Broadway, Suite 230
                                               Oklahoma City, OK 73102
                                               Lead Counsel for the Cherokee,
                                                 Chickasaw and Choctaw Nations
                                               Phone no.: 405-516-7824
                                               Fax no.: 405-516-7859
                                               E-mail: rh@rhhenrylaw.com

                                                  Additional Counsel On Next Page




                                              6
                                                                                      162181-1
    Frank S. Holleman, pro hac vice
    Douglas B. L. Endreson
    Sonosky, Chambers, Sachse,
     Endreson & Perry, LLP
    1425 K. Street, NW Suite 600
    Washington DC 20005
    Counsel for the Cherokee, Chickasaw and
     Choctaw Nations
    Phone no.: 202-682-0240
    Fax no.: 202-682-0249
    E-mail: fholleman@sonosky.com
             dendreson@sonosky.com


    Sara Hill, OBA No. 20072
    P.O. Box 1533
    Tahlequah, OK 74465
    Counsel for Cherokee Nation
    Phone no.: 918-207-3836
    Fax no.: 918-458-6142
    E-mail: sara-hill@cherokee.org

    Stephen Greetham, OBA No. 21510
    4001 N. Lincoln Blvd
    Oklahoma City, OK 73105
    Counsel for Chickasaw Nation
    Phone no. 580-272-5236
    E-mail: stephen.greetham@chickasaw.net

    Bradley Mallett, OBA No. 15810
    P.O. Box 1210
    Durant, OK 74702
    Counsel for Choctaw Nation
    Phone no.: 580-380-3024
    E-mail: bmallett@choctawnation.com

    Additional Counsel On Next Page




7
                                      162181-1
    Roger Wiley, OBA No. 11568
    Kyle B. Haskins, OBA No. 12694
    P.O Box 580
    Okmulgee, OK 74447
    Counsel for Muscogee (Creek) Nation
    Phone no.: 918-295-9720
    E-mail: rwiley@mcnag.com
            khaskins@mcnag.com

    Gregory Quinlan,      NM No. 4450
                          Colo. No. 21605
    George Wright, OBA No. 21873
    1601 Gordon Copper Drive
    Shawnee, OK 74801
    Counsel for Citizen Potawatomi Nation
    Phone no.: 405-275-3121
    E-mail: George.wright@potawatomi.org




8
                                      162181-1
                              CERTIFICATE OF SERVICE

       I hereby certify that on the 18th day of February 2020, I electronically filed the

foregoing document with the Clerk of Court using the ECF System which will transmit

notification of the electronic filing to the parties entitled to receive such notice.



                                                    /s/ Frank S. Holleman
                                                    Frank S. Holleman




                                               9
                                                                                        162181-1
